


110 HR 2827 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2827
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Braley of Iowa
			 (for himself and Mr. Smith of
			 Nebraska) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide a floor of 1.0 for the practice expense and for the work expense
		  geographic practice cost indices (GPCI) under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Equity and Accessibility Act of 2007.
		2.Medicare GPCI
			 floors
			(a)Floor of 1.0 for
			 practice expensesSection
			 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended by
			 inserting after subparagraph (E) the following new subparagraph:
				
					(F)Floor at 1.0 for
				practice expense indexAfter
				calculating the practice expense index in subparagraph (A)(ii), for purposes of
				payment for services furnished on or after January 1, 2008, the Secretary shall
				increase the practice expense geographic index to 1.00 for any locality for
				which such practice expense geographic index is less than
				1.00.
					.
			(b)Extension of
			 floor of 1.0 for work expensesSubparagraph (E) of such section is amended
			 by striking and before January 1, 2008,.
			
